Citation Nr: 0634211	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-03 230	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for headaches.





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Seattle, 
Washington.

Pursuant to the veteran's request, a hearing before a 
Decision Review Officer was scheduled for October 2005.  Upon 
arrival at the scheduled hearing, the veteran elected to have 
an informal conference in lieu of a formal hearing.  The 
informal conference report is of record.  

In a statement in March 2006, the veteran raised the claim of 
service connection for post-traumatic stress disorder, which 
is referred to the RO for appropriate action.  


FINDING OF FACT

Headaches associated with tension or migraine did not have 
onset during service.  


CONCLUSION OF LAW

Headaches associated with tension or migraine were not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
5107 (b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters, dated in February and 
April 2003 and in March 2006.  In the notice, the veteran was 
informed of the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was also informed that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit 


evidence, which would include that in his possession, in 
support of his claim.  The notice included the general 
provision for the effective date of the claim for service 
connection, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of  
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (elements of service 
connection).  

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However as the claim of service connection is 
denied, no disability rating will be assigned, so there can 
be no possibility of any prejudice to the veteran with 
respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.  
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the veteran was afforded 
VA examinations.  Additionally, the service medical records 
are associated with the claims file, as are the identified 
and available relevant post-service medical records.  The 
Board finds that the RO has obtained all identified evidence 
to the extent possible.  As there is no indication of the 
existence  of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  The nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  Savage v. Goober, 10 Vet. App. 488, 495 
(1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

Factual Background

The service medical records show that in September 1968 the 
veteran complained of a slight headache.  In October 1968, he 
complained of headaches, dizziness and stomach pain.  No 
abnormal finding was reported.  On separation examination, 
the veteran denied a history of frequent or severe headaches, 
and there was no complaint or finding of headaches. 

In a service department record, dated in August 1973, the 
veteran denied a history of frequent or severe headaches, and 
the subsequent examination revealed no finding of headaches.  

After service, private medical records show that in April 
2002 the veteran was evaluated for headaches with a history 
beginning in February 1969.  The impression was migraine.  In 
November 2002, it was determined that the veteran had 
combined tension and migraine headaches.  

The tension headaches were confirmed on VA examination in 
April 2003.  At that time, the veteran gave a history of 
headaches since he was in the service in the late 1960s.  The 
examiner reported that the headaches were unrelated to 
service. 


In a statement, dated in October 2005, J.R.S., MD, stated 
that he had known the veteran for many years and that he had 
known him to suffer from headaches for as long as he had been 
under his care.  

In a statement, dated in October 2005, the veteran's former 
spouse stated that she had been married to the veteran from 
1969 to 1980, and she knew that he had headaches. 

On VA examination in July 2006, after a review of the 
veteran's file, the examiner noted the veteran's history of 
onset of the headaches within a few months of getting out of 
the service. The diagnosis was intermittent headaches, a 
likely variant of migraine.  The examiner stated that there 
was insufficient evidence to support a finding of a headache 
disorder within one year from service discharge.    

Analysis

The veteran contends that he is entitled to service 
connection for headaches to include tension and migraine 
headaches. 

Since there is evidence of headaches during service, but the 
fact of chronicity in service was not adequately supported in 
the absence of a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings, as headaches were not shown on 
separation examination, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  

After service, complaints of headaches were first documented 
in 2002, more than 30 years after service.  The period 
without documented complaints from 1968 to 2002 1999 opposes, 
rather than supports, continuity of symptomatology.  Although 
the veteran stated he received treatment for headaches 
following discharge from service, and while a private 
physician stated that he had known the veteran for many years 
and that he had known him to suffer from headaches for as 
long as he had been under his care, the RO requested 
additional post-service medical records identified by the 
veteran, but the records did not produce any documentation 
prior to 1996. 

To the extent that the veteran is now contending that he had 
problems with headaches continually after service, his 
contentions are outweighed by the negative post-service 
medical evidence.  That is, there is no medical evidence or 
even contemporaneously recorded lay evidence suggestive of 
headaches until 3O years after service.  The Court of Appeals 
for Veterans' Claims has held that such negative evidence can 
be determinative.  Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (negative evidence could be considered in weighing the 
evidence).  On the question of continuity, stated 
differently, even though the service medical records reflect 
that the veteran complained of headaches on two occasions, 
the separation from service examination was negative for any 
pertinent abnormal objective findings, and there is still a 
gap of 30 years between the recorded complaints of headaches 
in service and the documented complaints of headaches 
following discharge from service.  

Apart from continuity, although the veteran is competent to 
describe symptoms of headaches during and after service, it 
does not necessarily follow that there is a 


relationship between the current headache condition and those 
experienced in service, medical evidence is required to 
demonstrate such a relationship.  38 C.F.R. § 3.303(d).  

As for the medical evidence on the relationship between 
headaches associated with either tension or migraine and 
service, two VA examiners expressed the opinion that the 
headaches were unrelated to service. 

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that relates headaches associated with either 
tension or migraine to service, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for headaches associated with either 
tension or migraine is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


